

117 S11 PCS: To provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 1117th CONGRESS1st SessionS. 11IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Mr. Schumer introduced the following bill; which was read the first timeJanuary 6, 2021Read the second time and placed on the calendarA BILLTo provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.1.Exception to limitation against appointment of persons as Secretary of Defense within
			 seven years of relief from active duty as regular commissioned officers of
 the Armed Forces(a)In generalNotwithstanding the second sentence of section 113(a) of title 10, United States Code, the first person appointed, by and with the advice and consent of the Senate, as Secretary of Defense in an appointment made on or after January 20, 2021, may be a person who is, on the date of appointment, within seven years after relief, but not within four years after relief, from active duty as a commissioned officer of a regular component of the Armed Forces.(b)Limited exceptionThis section applies only to the first person nominated after 12:01 p.m. (Eastern Standard Time) on January 20, 2021, and appointed as Secretary of Defense as described in subsection (a), and to no other person. January 6, 2021Read the second time and placed on the calendar